LLOYD, J.
It will be observed that the paintiff denies that the proof of claim filed in the Michigan suit “set up a claim as alleged in the amended answer” and denies that by filing said proof of claim and accepting the pro rata share of the monies distributed in the receivership case, it elected to look solely to the Republic Motor Truck Company, Inc., for payments of its account. In our opinion these affirmations and denials create issues of fact as well as of law and that the court of common pleas erred to the prejudice of plaintiff in error in granting the motion of defendant in error for judgment on the pleadings.
This court must look to the pleadings to determine the issues involved and not to the exhibits attached thereto. The fact that plaintiff in its reply sought to make them part thereof by adding “and made a • part hereof” does not effect this purpose. The exhibits are not such as the code provides may or shall be attached to a pleading. State vs. Collins, 82 Ohio St., 240.
The judgment of the court of common pleas is therefore reversed and the cause remanded with directions to that court to overrule the motion for judgment on the pleadings and for further proceedings according to law.-
Williams and Richards, JJ., concur.